United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Painesville, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 20-0509
Issued: August 18, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On January 6, 2020 appellant, through counsel, filed a timely appeal from an October 28,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant met his burden of proof to establish left leg and hip injuries
causally related to the accepted February 27, 2019 employment incident.
FACTUAL HISTORY
On March 5, 2019 appellant, then a 66-year-old mail carrier, filed a traumatic injury claim
(Form CA-1) alleging that on February 27, 2019 he sustained an upper left leg injury while in the
performance of duty. In an accompanying narrative statement, he explained that he tripped on a
box and harshly twisted his left leg while trying to regain his balance. Appellant noted that he felt
a sharp snapping pain in his upper left leg and tried to walk it off. On the reverse side of the claim
form, the employing establishment acknowledged that he did trip over a box, but controverted his
claim asserting that the injury was caused by his willful misconduct as he should not have been in
the area where the custodian was moving a file cabinet. Appellant did not stop work.
In a March 6, 2019 report, Dr. Stephen Lojewski, an osteopath specializing in emergency
medicine, noted that appellant tripped on an obstruction at work and pulled his upper left leg. He
diagnosed left thigh pain/strain, left hip pain, and left quadriceps strain.
Appellant submitted emergency department discharge instructions, dated March 6, 2019,
which provided instructions for care for hip and knee pain and recommended light-duty work with
restrictions with follow up in two days.3
In a March 14, 2019 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of factual and medical
evidence needed and provided a questionnaire for his completion. OWCP afforded appellant 30
days to submit the necessary evidence.
X-rays of appellant’s left knee, dated March 6, 2019, revealed no acute fracture or
dislocation. X-rays of his left hip of even date showed moderate degenerative change with joint
space narrowing and subchondral sclerosis as well as spurring.
In a March 11, 2019 report, Dr. Fathallah Hayek, a specialist in emergency medicine, noted
that appellant had ongoing pain in the left thigh after tripping and twisting his leg. He examined
appellant and indicated that there was no gross abnormality, instability, or deformity in the left leg.
Dr. Hayek diagnosed left thigh strain and left hip sprain.
In a March 11, 2019 duty status report (Form CA-17), Dr. Hayek diagnosed left thigh strain
and left hip sprain. He indicated that appellant was advised to resume full-time work without
restrictions on March 11, 2019.

3
Appellant also submitted a partially completed duty status report (Form CA-17) which was completed by a
supervisor, but not by a physician.

2

In a March 22, 2019 report, Dr. Hayek noted that appellant had intermittent pain in the left
leg that was radiating, sharp, and throbbing. He examined appellant and indicated that there were
no abnormal findings. Dr. Hayek diagnosed left thigh strain and left hip sprain.
In a March 22, 2019 Form CA-17 report, Dr. Hayek again diagnosed left thigh strain and
left hip sprain. He indicated that appellant was advised to resume full-time work without
restrictions on March 22, 2019.
By decision dated April 15, 2019, OWCP denied appellant’s traumatic injury claim,
finding that the medical evidence of record was insufficient to establish causal relationship
between appellant’s diagnosed conditions and the accepted February 27, 2019 employment
incident.
On May 1, 2019 appellant, through counsel, requested an oral hearing before an OWCP
hearing representative.
Appellant resubmitted emergency department discharge notes and reports and x-rays, dated
March 6, 2019.
A telephonic hearing was held on August 12, 2019. Counsel argued that appellant’s claim
should be accepted for sprain of the hip and upper leg. He contended that it was difficult to get a
fully-rationalized medical opinion on causal relationship from an emergency room doctor and that
appellant was only seeking compensation for two medical bills with no lost time.
By decision dated October 28, 2019, OWCP’s hearing representative affirmed the
April 15, 2019 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,5 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7

4

Supra note 2.

5

G.L., Docket No. 18-1057 (issued April 14, 2020); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
6

M.G., Docket No. 18-1616 (issued April 9, 2020); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40 ECAB
312 (1988).
7
20 C.F.R. § 10.115; A.S., Docket No. 19-1955 (issued April 9, 2020); L.M., Docket No. 13-1402 (issued
February 7, 2014); Delores C. Ellyett, 41 ECAB 992 (1990).

3

To determine if an employee has sustained a traumatic injury in the performance of duty,
OWCP begins with an analysis of whether fact of injury has been established. Fact of injury
consists of two components that must be considered in conjunction with one another. The first
component is whether the employee actually experienced the employment incident that allegedly
occurred.8 The second component is whether the employment incident caused a personal injury.9
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.10 The opinion of the physician must be based on a complete factual
and medical background of the claimant, must be one of reasonable medical certainty, and must
be supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment incident identified by the claimant.11
OWCP’s procedures recognize that a claim may be accepted without a medical report when
the condition is a minor one which can be identified on visual inspection.12 In clear-cut traumatic
injury claims, such as a fall resulting in a broken arm, a physician’s affirmative statement is
sufficient and no rationalized opinion on causal relationship is needed. In all other traumatic injury
claims, a rationalized medical opinion supporting causal relationship is required.13
ANALYSIS
The Board finds that appellant has met his burden of proof to establish a left leg and hip
injuries causally related to the accepted February 27, 2019 employment incident.
In its April 15 and October 28, 2019 decisions, OWCP found that the employment incident
occurred as alleged, a medical condition had been diagnosed, and appellant was injured in the
performance of duty. However, it denied his traumatic injury claim finding that medical evidence
of record was insufficient to establish a causal relationship between his diagnosed conditions and
the accepted employment incident.
Appellant submitted a March 6, 2019 report from Dr. Lojewski who noted that appellant
tripped on an obstruction at work and pulled his upper left leg. Dr. Lojewski diagnosed left thigh
strain and left quadriceps strain. Appellant also submitted March 11 and 22, 2019 reports from
Dr. Hayek who noted that appellant had ongoing pain in the left thigh after tripping and twisting
his leg. Dr. Hayek diagnosed left thigh strain and left hip sprain.
In clear-cut traumatic injury claims, where the fact of injury is established and is clearly
competent to cause the condition described (for instance, a worker falls from a scaffold and breaks
8

R.K., Docket No. 19-0904 (issued April 10, 2020); Elaine Pendleton, 40 ECAB 1143 (1989).

9

Y.D., Docket No. 19-1200 (issued April 6, 2020); John J. Carlone, 41 ECAB 354 (1989).

10

L.F., Docket No. 19-1905 (issued April 10, 2020); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

11

A.S., Docket No. 19-1955 (issued April 9, 2020); Leslie C. Moore, 52 ECAB 132 (2000).

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(c) (January 2013).

13

Id. at Chapter 2.805.3(d) (January 2013).

4

an arm), a fully-rationalized medical opinion is not needed. The physician’s diagnosis and an
affirmative statement are sufficient to accept the claim.14
The Board finds that appellant has established a clear-cut traumatic injury. OWCP
accepted that the February 27, 2019 employment incident occurred as alleged, a medical condition
had been diagnosed, and appellant was injured in the performance of duty. Both Dr. Lojewski and
Dr. Hayek provided descriptions of appellant tripping and twisting his left leg at work. The
physicians diagnosed left thigh strain, left quadriceps strain, and left hip sprain. The Board finds
that this evidence is sufficient to meet appellant’s burden of proof that he sustained left leg and hip
injuries on February 27, 2019.15
As appellant has established that injuries resulted from the February 27, 2019 employment
incident, the Board will, therefore, reverse OWCP’s October 28, 2019 decision and remand the
case for payment of medical costs and wage-loss compensation, if any.
CONCLUSION
The Board finds that appellant has met his burden of proof to establish a left leg and hip
injuries causally related to the accepted February 27, 2019 employment incident.

14

Id. See also A.J., Docket No. 19-1289 (issued December 31, 2019).

15

Id.

5

ORDER
IT IS HEREBY ORDERED THAT the October 28, 2019 decision of the Office of
Workers’ Compensation Programs is reversed and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: August 18, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

6

